DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 01/21/2021.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a display device comprising: a display panel; a rear case positioned at a rear of the display panel; a backlight unit located between the display panel and the rear case and including an optical sheet and a reflective sheet positioned at a rear of the optical sheet, the reflective sheet having a coupling portion on one side; and a guide panel located between the display panel and the optical sheet, supporting a back surface of the display panel, and contacting a front surface of the optical sheet, and especially, wherein the rear case includes a hanging wall extending from the rear case toward the display panel such that the hanging wall passes through a hole of the coupling portion, and wherein the hanging wall includes a free end and a fixed end opposite to the free end, and wherein the fixed end of the hanging wall is fixed to the rear case and the free end of the hanging wall is positioned between the guide panel and the reflective sheet as recited in claim 21.  Similar limitations as recited in claim 31 and further limitations of the dependent claims 22-30 and 32-40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUYEN K VO/Primary Examiner, Art Unit 2887